United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEBRASKA WESTERN IOWA HEALTHCARE
SYSTEM, Grand Island, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gloria Kortum, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1459
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 5, 2013 appellant, through her representative, filed a timely appeal from an
April 19, 2013 nonmerit decision and a March 15, 2013 merit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established that she sustained a traumatic injury in
the performance of duty on January 17, 2013; and (2) whether OWCP properly denied
appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 29, 2013 appellant, then a 50-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that she injured her right upper arm, causing numb tingling in
the fingers of her right hand, in the performance of duty on January 17, 2013. Her injury
occurred as a result of lifting a patient in his bed with the assistance of another employee.
Appellant experienced a sharp burning pain in her upper right arm and again when she lifted
another patient in bed with assistance. The employing establishment controverted the claim
stating that appellant did not follow policies regarding safe patient handling and did not report
her injury until January 23, 2013.
On February 4, 2013 OWCP requested additional factual and medical evidence from
appellant. It noted that she had not submitted any factual or medical evidence apart from her
Form CA-1. OWCP afforded appellant 30 days to submit additional evidence.
In a report dated January 29, 2013, Dr. Philip M. Cahoy, a Board-certified orthopedic
surgeon, obtained a history of right arm pain while repositioning a patient on January 17, 2013.
In the course of the repositioning, appellant had pain in the anterior lateral aspect of her arm that
radiated up into her shoulder and down into her hands. Dr. Cahoy related that appellant also had
left medial elbow pain and mentioned the alleged work-related incident. He limited appellant to
lifting only up to 10 pounds for one hour a day with her right arm. Appellant submitted two
prior reports from Dr. Cahoy from 2011 regarding tingling in her right hand and a right bicep
muscular injury. In a duty status report dated January 29, 2013, Dr. Cahoy listed a work
restriction of pulling or pushing up to one hour per day due to right arm pain.
In a February 6, 2013 attending physician’s report, Dr. Cahoy found that appellant had
right arm pain. He checked a box indicating that appellant’s condition was caused or aggravated
by an employment activity, noting “injury caused while repositioning a patient.”
On February 11, 2013 appellant advised OWCP that she and other staff “almost always”
repositioned patients as alleged and that her supervisors were aware of the manner in which she
repositioned patients. She described the incident in detail, noting that she did not report her
condition to a supervisor until January 22, 2013 because she did not think the pain in her right
arm would persist. Appellant provided physical therapy notes dated February 20, 2013 from
Mary Walsh-Sterup, an occupational therapist. She was treated for right arm pain and probable
carpal tunnel syndrome.
By decision dated March 15, 2013, OWCP denied appellant’s claim. It accepted that the
lifting incidents of January 17, 2013 occurred as alleged. It found that the medical evidence did
not provide a firm medical diagnosis other than “pain.” Further, appellant had not responded to
its inquiries regarding previous injuries to her right arm or biceps.
On March 26, 2013 appellant requested reconsideration. She submitted a duplicate copy
of Dr. Cahoy’s January 29, 2013 report, physical therapy notes dated March 13 and 15, 2013
from Ms. Walsh-Sterup and a March 13, 2013 work restriction report from Dr. Cahoy.
By decision dated April 19, 2013, OWCP denied appellant’s request for reconsideration.
It found that she failed to provide any new argument or evidence in support of her claim. It
noted that the January 29, 2013 report from Dr. Cahoy was duplicative of evidence already of
2

record. The physical therapy notes did not contain any diagnosis of a condition by a physician
and the March 13, 2013 work restriction report from Dr. Cahoy did not provide a diagnosis. As
such, the evidence did not warrant further merit review of her claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8

2

5 U.S.C. §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

James Mack, 43 ECAB 321, 329 (1991).

3

ANALYSIS -- ISSUE 1
OWCP accepted that the lifting incidents of January 17, 2013 occurred at the time, place
and in the manner alleged. Appellant assisted in repositioning two bedridden patients. The issue
is whether she has established that she sustained a right arm condition as a result of the
January 17, 2013 employment incident. The Board finds that appellant did not meet her burden
of proof to establish that she has a right arm condition causally related to the January 17, 2013
employment incident.
Appellant submitted several reports from Dr. Cahoy. On January 29, 2013 Dr. Cahoy
stated that he assessed her as having right arm pain. In an attending physician’s report of
February 6, 2013, he reiterated that appellant had right arm pain. Dr. Cahoy checked a box
indicating that appellant’s condition was caused or aggravated by an employment activity,
adding “injury caused while repositioning a patient.” On January 29, 2013 he listed a work
restriction of pulling or pushing up to one hour a day based on appellant’s right arm pain.
The Board has held that pain is generally a description of a symptom and not considered
a firm medical diagnosis.9 Dr. Cahoy’s description right arm pain is not sufficient to establish a
firm medical diagnosis related to the accepted incident at work. His January 29, 2013 duty status
report and March 13, 2013 work restriction report did not provide any diagnoses or assessment
of appellant’s condition. Therefore, the Board finds the reports of Dr. Cahoy insufficient to
establish appellant’s claim. Moreover, reports dated in 2011 note that appellant was previously
treated by Dr. Cahoy for her right hand and biceps. Dr. Cahoy did not provide a full medical
history of prior treatment or otherwise address how the incident of January 17, 2013 caused or
aggravated any preexisting right arm condition.
Appellant submitted physical therapy notes dated February 20 to March 15, 2013 from
Ms. Walsh-Sterup, an occupational therapist. An occupational therapist is not a “physician” as
defined under FECA. Therefore, her medical reports do not qualify as probative medical
evidence supportive of a claim for federal workers’ compensation.10 Absent approval by a
physician, the therapy notes are not probative medical evidence.
The Board finds that appellant did not submit sufficient medical evidence which provided
a firm diagnosis or a rationalized explanation as to how the accepted incident physiologically
caused a right arm condition. Appellant therefore failed to establish that she has a right arm
condition resulting from the January 17, 2013 employment incident.
Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal.11 Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

9

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 10, 2008).

10

See 5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000).

11

20 C.F.R. § 501.2(c).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.12 Section 10.608(b) of OWCP’s regulations
provide that, when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.13 The Board has found
that evidence that repeats or duplicates evidence already in the case record has no evidentiary
value.14
ANALYSIS -- ISSUE 2
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
On March 26, 2013 appellant requested reconsideration of the March 15, 2013 decision
denying her claim for compensation for a traumatic injury. Her request for reconsideration did
not allege or demonstrate that OWCP erroneously applied or interpreted a specific point of law.
Appellant did not advance a relevant legal argument not previously considered by OWCP. Thus,
she was not entitled to a review of the merits of her claim based on the first and second
requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by OWCP. Dr. Cahoy’s report dated January 29, 2013 was previously of record,
having been first received on February 5, 2013. Submitting evidence that repeats or duplicates
information already of record does not constitute a basis for reopening a claim.15 Therefore, this
report was insufficient to require a merit review of appellant’s claim.
While the therapy notes dated March 13 and 15, 2013 and the work restriction report
dated March 13, 2013 from Dr. Cahoy were new to the record, they are not relevant to the
grounds upon which OWCP denied appellant’s claim. The evidence failed to address the
underlying issue of causal relationship. The documentation does not include a physician’s firm
medical diagnosis or a discussion of how the employment incident of January 17, 2013 caused a
personal injury. As noted, therapy notes, without the countersignature of a physician, do not
constitute probative medical evidence.16 The report of Dr. Cahoy failed to provide a firm

12

Id. at § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

13

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

14

See Daniel Deparini, 44 ECAB 657, 659 (1993).

15

Id.; James W. Scott, 55 ECAB 606, 608 n.4 (2004).

16

Supra note 10.

5

medical diagnosis or address the issue of causal relation. Therefore, it is not relevant.17 A
claimant may be entitled to merit review by submitting new and relevant evidence, but appellant
did not submit any relevant medical evidence in this case.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right arm injury on January 17, 2013 in the performance of duty. OWCP properly
denied her request for reconsideration without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 19 and March 15, 2013 are affirmed.
Issued: December 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

See K.W., Docket No. 12-1590 (issued December 18, 2012).

6

